EXHIBIT 10.25

 

Prof. Dr. med. Oliver Wiedow, Forstweg 55, D-24105 Kiel, Germany

 

Kiel, on November 12, 2019

Proteo, Inc.

Att:     Chief Executive Officer

Mr. Oliver Wiedow

2102 Business Center Drive

Irvine, CA 92612

USA

 

Re: Elafin License Agreement

 

This is to confirm certain agreements and understandings reached between me and
Proteo, Inc. in November 2019 based on the following background:

 

Pursuant to the provisions of the license agreement between Proteo, Inc.
(hereinafter “Licensee“) and myself (hereinafter “Licensor“; Licensee and
Licensor collectively the “Parties”) dated December 30th, 2000 as amended on
December 23rd, 2008 (hereinafter the “License Agreement“), Licensee promised to
pay an aggregate amount of 660,000 Euros in certain installments to Licensor. In
December 2007, December 2008 and February 2012, Licensee paid to Licensor 30,000
Euros per year and no other payments were made under the License Agreement to
Licensor as of June 10th, 2014. In December 2012, Licensor agreed in writing to
waive the non-payment defaults and agreed to defer the due dates of the payments
for the outstanding balance of 570,000 Euros with installments due on April 15,
2015 (330,000 €), on December 31, 2015 (120,000 €) and on December 31, 2016
(120,000 €). In June 2014, Dr. Wiedow agreed in writing to defer the due date of
the payments for the outstanding balance of 570,000 Euros to April 2018, and in
March 2017, Dr. Wiedow agreed to defer the payment to June 30, 2020, and in June
2019, Dr. Wiedow agreed to defer the payment to November 15, 2020.

 

I herewith confirm that based on the foregoing we have agreed on the following
in November 2019:

 

  1. The Parties herewith agree that Licensor defers to November 15, 2021 the
total amount of 570,000 Euros payable by Licensee, which otherwise would be due
on November 15, 2020 (hereinafter the “Deferral”).

 

  2. In the event that the Company's financial condition improves, the Parties
would endeavor to enter in good faith negotiations to accelerate the payments.

 

  3. Neither the Deferral under Section 1 hereof nor the willingness to
negotiate accelerated payments as provided for in Section 2 hereof, would
constitute a waiver of or estoppel to Licensor ‘s rights to already existing or
future payment obligations under the License Agreement.

 

Please confirm by respective countersignature that you are in agreement with
this letter and with this confirmation of our agreement from November 2019.

 

Kind regards,

 

/s/ Oliver Wiedow        

Prof. Dr. Oliver Wiedow

 

 

We agree to the foregoing

 

Proteo, Inc., on November 12, 2019

 

/s/ Oliver Wiedow

Prof. Dr. Oliver Wiedow, Chief Executive Officer